       Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 Robert Ward, on behalf of himself              Civil Action No.: 2:17-cv-02069-MMB
 and all others similarly situated,

                      Plaintiff,
 v.                                             DECLARATION OF CLASS NOTICE AND
                                                CLAIMS PROCESSING
 Flagship Credit Acceptance, LLC,

                    Defendant.


I, Christina Peters-Stasiewicz, declare pursuant to 28 U.S.C. § 1746 as follows:

1.     I am Vice President of Class Experts Group, LLC (“CEG”). CEG is a provider of litigation

support services with primary focus on data management, analysis. The matters stated herein are

based upon my personal knowledge or matters known or reasonably available to me.

2.      I submit this declaration to provide information regarding the class action notice and

claims administration proceedings related to above-captioned action.

3.     CEG was retained to serve as settlement administrator in the above-referenced action

(the “Action”).

CLASS NOTICE

4.     Shortly before December 2018, CEG received from Flagship Credit Acceptance, LLC

(“Flagship”) the file of class telephone numbers, names and addresses. The file included 428,113

records (the “Source Data”).

5.     The Source Data was reviewed for duplicate records so that each class member would

receive only one notice and claim form (the “Notice”). After removing duplicate records that had

exact-matching customer identification number, name, and address there were 329,198 records

remaining (the “Class Data”).

Declaration of Class Notice and Claims Processing                                     Page 1 of 4
Ward v. Flagship Credit Acceptance, LLC
       Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 2 of 12



6.     The addresses of the Class Data were next standardized, checked against the National

Change of Address (NCOALINK) database maintained by the United States Postal Service (USPS),

and run through the USPS’ Delivery Point Validation (DPV) and Coding Accuracy Support

System (CASS). Through this process, it was possible to know which addresses would be

undeliverable according to the USPS (“Nixies”).

7.     For the Nixies, CEG coordinated a process of reverse-append to locate an updated and/or

alternate address. There were 8,270 unique telephone numbers submitted for the reverse-append

processing. As a result of this processing, addresses were updated for 6,996 records.

8.     After all of the names and addresses were compiled there were 327,924 names and

addresses located for Class Members (the “Mailing List”).

9.     On or about December 2, 2018, CEG caused the Notices to be printed and mailed to the

Class Members on the Mailing List via First-Class Mail, postage prepaid. A copy of the Notice is

attached hereto as Exhibit A.

10.    As of March 15, 2019, there have been 35,477 Notices returned by the USPS as

undeliverable. For those 592 Notices returned with forwarding addresses, CEG coordinated re-mailing

to the forwarding addresses.

11.    For the remaining Notices without forwarding addresses, CEG coordinated advanced address

updating through LexisNexis and TransUnion. As a result, there were 23,114 updated addresses

identified and Notices were re-mailed thereto.

12.    As of March 15, 2019, there are 316,153 Notices mailed or re-mailed without being

returned undeliverable. This represents approximately 96% of the 329,198 Class Data records.

TOLL-FREE TELEPHONE NUMBER AND WEBSITE

13.    Prior to the Notice mailing, a toll-free telephone number was established with an automated



Declaration of Class Notice and Claims Processing                                       Page 2 of 4
Ward v. Flagship Credit Acceptance, LLC
       Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 3 of 12



message system and voicemail capability. The toll-free telephone number was listed in the Notice.

14.    As of March 15, 2019, more than 2,056 calls were made to the toll-free number.

15.    Prior to the Notice mailing, the website FlagshipTCPAsettlement.com was established.

The website includes general information, court documents, the long-form Notice (attached here

as Exhibit B), and an online claim form. The website has been visited more than 210,600 times.

EXCLUSION REQUESTS

16.    Exclusion requests were to be postmarked no later than February 25, 2019. As of

March 15, 2019, CEG has received four exclusion requests.1 The names and addresses of the

individuals requesting exclusion were provided to counsel.

CLAIM PROCESSING

17.    Claim forms were to be mailed to the address listed in the Notice postmarked no later

than February, 25, 2019, or submitted online by the same date.

18.    As of March 19, 2019, there have been 118,924 claim forms received. CEG has

completed its preliminary review of these claims and has (1) identified 17,557 duplicate forms

submitted by the same individual, (2) verified 57,318 claim forms as valid claims (3)

identified 33,318 forms which could not be verified to the Class Data (either by complete

name of claimant, telephone number, or class identification number) and (4) reports that

10,731 claims remain in process and undergoing further review and audit.

19.    A preliminary estimate of the payment per non-duplicative, processed claim (using an

estimated net settlement fund of $2,488,739.67 and 57,318 claims) shows that the estimated

payment on each such claim would be $43.41. If half of the still-in-process claims are

non-duplicative and eligible claims, the estimated per-claim payment would be approximately


1
  Mail related to the Settlement continues to be received. CEG will keep the parties informed
regarding the ongoing claims submissions and exclusion requests, if any.
Declaration of Class Notice and Claims Processing                                    Page 3 of 4
Ward v. Flagship Credit Acceptance, LLC
       Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 4 of 12



$39.70. This approximate $40-$60 range is consistent with common per-claim payments

calculated in similar call-based settlements.




I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED at Milwaukee, Wisconsin this 19th day of March, 2019.



_________________________
Christina Peters-Stasiewicz




Declaration of Class Notice and Claims Processing                            Page 4 of 4
Ward v. Flagship Credit Acceptance, LLC
Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 5 of 12




               Exhibit A
                                NOTICE       NOTICE
                                              FROM        FROM               FLAGSHIP
                                                                            FLAGSHIP   FLAGSHIP
                                                                                         TCPA SETTLEMENT
                                                                                                   TCPA SETTLEMENT
                                      NOTICE
                                       NOTICE FROMFROM                      FLAGSHIP TCPA
                                                                                     TCPA SETTLEMENT
                                                                                           SETTLEMENT               PRESORTED   PRESORTEDPRESORTED
                    UNITED UNITED
                           STATES    STATES
                                       DISTRICT    DISTRICT
                                                       COURT                 CLAIMS   ADMINISTRATOR
                                                                                       CLAIMS ADMINISTRATOR FIRST
                                                          COURTCOURT
                                                                  FOR    FORCLAIMS
                         UNITED  STATES      DISTRICT     COURT    FOR      CLAIMS ADMINISTRATOR
                                                                                   ADMINISTRATOR
                                                                                                                    PRESORTED
                         UNITED  STATES       DISTRICT             FOR                                                  CLASSFIRST
                                                                                                                 FIRST CLASS  MAIL CLASS
                                                                                                                              MAIL      FIRST
                                                                                                                                          MAILCLASS MAIL
                              THE
                         THE EASTERNEASTERN      DISTRICT     OF             PO
                                                                            PO   BOX
                                                                               BOX 205205
                                                                                       PO BOX   205
                              THETHE      EASTERN
                                              DISTRICT   DISTRICT
                                                             OF       OF    PO BOX 205                             U.S. POSTAGEU.S. POSTAGE
                                                                                                                                          U.S. POSTAGE
                                    EASTERN       DISTRICT     OF           CLAYSBURG,  PA 16625-0205
                                                                                                                   U.S. POSTAGE
                                     PENNSYLVANIA                            CLAYSBURG,
                                                                            CLAYSBURG, CLAYSBURG,
                                                                                            PA 16625-0205
                                                                                         PA 16625-0205PA 16625-0205 PAIDPAID        PAID       PAID
                               PENNSYLVANIA PENNSYLVANIA
                                     PENNSYLVANIA                                                                 CLAYSBURG,   PA
                                                                                                                  CLAYSBURG,CLAYSBURG,
                                                                                                                               PA
                                 (not aa lawyer  solicitation)                                                                           CLAYSBURG,
                                                                                                                                           PA        PA
                           (not a(not
                                   lawyer
                                      (notlawyer  solicitation)
                                             asolicitation)
                                               lawyer    solicitation)                                              PERMIT
                                                                                                                     PERMIT #6
                                                                                                                             #6 PERMIT #6 PERMIT #6
            AA Settlement
               Settlement Agreement
                          Agreement has
                                    has been
                                        been reached
                                             reached in
                                                      in aa class
                                                            class action
                                                                  action
A Settlement
         A   Settlement
         lawsuit  Agreement
          lawsuit alleging
                             Agreement
                                 has Flagship
                                        beenhas
                                that Flagship
                    alleging that
                                                reached
                                                    been
                                                    Credit  reached
                                                             inAcceptance
                                                                  a class
                                                    Credit Acceptance
                                                                           in action
                                                                              a LLC
                                                                                  class action
                                                                                 LLC Claim Number: [CLAIM ID IN DIGITS]
lawsuit lawsuit
           alleging
         (“Flagship”) alleging
                        that
                        used    Flagship
                                    that
                               automatic    Flagship
                                               Credit
                                           telephone       Acceptance
                                                            Credit
                                                        dialing   systemsAcceptance
          (“Flagship”) used automatic telephone dialing systems and/or [CLAIM    LLC
                                                                              and/or           LLCNumber:
                                                                                            Claim           [CLAIM ID IN DIGITS]
                                                                                              ClaimID
                                                                                            [CLAIM     IN BARCODE]
                                                                                                    IDNumber:
                                                                                                        INClaim [CLAIM
                                                                                                                 Number:ID[CLAIM
                                                                                                           BARCODE]         IN DIGITS]
                                                                                                                                    ID IN DIGITS]
         prerecorded
(“Flagship”)
         (“Flagship”)
          prerecorded    voices
               used automatic    to  call cellular
                           used toautomatic
                         voices      telephone
                                     call           phones
                                                 telephone
                                          cellular             in violation
                                                    dialing insystems
                                                    phones        dialing     of  the
                                                                   violationsystems
                                                                              and/or
                                                                              of the and/or
         Telephone    Consumer      Protection   Act. Flagship’s     records   show
                                                                                              [CLAIM ID[CLAIM
                                                                                                           IN BARCODE]
                                                                                                                   ID IN BARCODE]
prerecorded
         prerecorded
                voicesConsumer
          Telephone       tovoices
                              call cellular
                                      to call phones
                                    Protection  cellular   in
                                                           phones
                                                 Act. Flagship’sviolationin violation
                                                                     records  ofshow
                                                                                   the of       theService:
                                                                                            Postal
                                                                                            Postal Service: Please
                                                                                                            Please Do
                                                                                                                    Do Not
                                                                                                                       Not Mark
                                                                                                                           Mark or
                                                                                                                                or Cover
                                                                                                                                   Cover Barcode
                                                                                                                                         Barcode
         that  you
               you may
          thatConsumer    have
                    mayConsumer
                          have  received
                                received   these
                                           these  calls  and
                                                         and may
                                                   callsAct.    may   be
                                                                      be entitled
                                                                          entitled  to
                                                                                    to
TelephoneTelephone
         payment    under
                             Protection
                            the
                                        Protection
                                Settlement
                                            Act.  Flagship’s
                                             Agreement reached
                                                                Flagship’s
                                                                   records
                                                                       in the
                                                                               show
                                                                                records      show
                                                                                              Postal  Service:
                                                                                                          PostalPlease
                                                                                                                 Service:DoPlease
                                                                                                                            Not   Mark
                                                                                                                                    Do  Not
                                                                                                                                        or Cover
                                                                                                                                            Mark Barcode
                                                                                                                                                 or Cover Barcode
          payment
that you that
          mayyou    under
                 havemay    the
                        receivedSettlement
                             have    these Agreement
                                    received calls
                                                 these     reached
                                                     andcalls
                                                           mayand         the case.
                                                                    beinentitled
                                                                         may   case.
                                                                                 be toentitled to
         AAunder
             settlement
paymentpayment
             settlement   fund
                   theunder     of
                                of $4,000,000.00
                        Settlement
                          fundthe   Settlement
                                        Agreement
                                    $4,000,000.00     has  been
                                                            been established
                                                    Agreement
                                                        reached
                                                      has            reached
                                                                     in the case.
                                                                    established   intotothe case.
                                                                                             [FIRST1]
                                                                                              [FIRST1] [LAST1]
                                                                                                        [LAST1]
            pay
            pay valid
                valid claims,
                      claims, attorney’s
                              attorney’s fees,
                                         fees, costs,
                                               costs, any
                                                      any incentive
                                                           incentive award
                                                                     award to
                                                                           to                  [BUSINESSNAME]
                                                                                                [BUSINESSNAME]
A settlement
          A
          thesettlement
          the      fundRepresentative
               Class
                Class      of $4,000,000.00
                                fund of $4,000,000.00
                        Representative        and       has been
                                              and settlement
                                                    settlement         hasestablished
                                                                               been costs.
                                                                    administration
                                                                     administration     established
                                                                                        costs. to [ADDR1]  to [ADDR2]
                                                                                                         [FIRST1]
                                                                                                       [ADDR1]      [LAST1]
                                                                                                                    [FIRST1] [LAST1]
                                                                                                                [ADDR2]
          You   may   be   entitled  to   receive   an  equal    share    of  the  fund.    The       [CITY]  [ST] [ZIP]
pay validpayclaims,
          You    validattorney’s
                may    beclaims, attorney’s
                           entitled   to fees, costs,
                                          receive    fees,any
                                                    an   equal  costs,
                                                                    incentive
                                                                  share    any incentive
                                                                           of the  award toaward[BUSINESSNAME]
                                                                                   fund.    The            to [ST] [ZIP]
                                                                                                       [CITY]       [BUSINESSNAME]
          final
          final cash
                 cash payment
                        payment     for
                                    for  Class
                                          Class   Members
                                                  Members       will
                                                                will depend
                                                                      depend    on
                                                                                 on the    total
                                                                                     thecosts.
                                                                                           total costs.  [ADDR1] [ADDR2]
                                                                                                                    [ADDR1] [ADDR2]
the Classthe Representative
          number
                Classof
                           Representative
                        valid    and
                                      and
                                      timely
                                              settlement
                                                   andfiled
                                                claims
                                                            settlement
                                                                administration
                                                                 by   all
                                                                              administration
                                                                          Class    Members.
You mayYounumber may of
            be entitled  valid
                         be      and
                             toentitledtimely
                                  receive  toan claims
                                               receive
                                                   equal  filed
                                                            an   by
                                                              share
                                                                 equalall Class
                                                                        of share   Members.
                                                                            thedon’t
                                                                                  fund.
                                                                                     ofactthe
                                                                                            The fund. The[CITY] [ST][CITY]
                                                                                                                       [ZIP][ST] [ZIP]
          Your   legal   rights   are  affected    whether      you    act
          Your legal rights are affected whether you act or don’t act so    or                so
final cashfinal
             payment
          read    cash
          read this
                          payment
                           for
                 this notice
                                 Class
                      notice carefully.
                                         for
                                carefully.
                                           Members
                                               Class    Members
                                                           will   depend  will on
                                                                                depend
                                                                                    the    total
                                                                                              on  the   total
number of number
              valid andof valid
                              timelyandclaims
                                            timelyfiled
                                                     claims  by allfiledClass
                                                                           by allMembers.
                                                                                     Class Members.
          This   Postcard
          Thisrights
                  Postcard     Notice
                                Notice    contains
                                          contains   limited
                                                      limited    information
                                                                  information     about
                                                                                   about     the
                                                                                             the
Your legalYour     legalare
          Settlement.       rights
                               affected
                                     are     affected
                                             whether       whether
                                                           you     act or you don’t
                                                                                 act  or
                                                                                       actdon’t
                                                                                              so act so
          Settlement. For more information or to submit an online Claim
                          For   more    information     or   to submit     an  online    Claim
read thisread
           notice
          Form,   this
                     carefully.
                  visit notice     carefully.
                        FlagshipTCPASettlement.com
          Form, visit FlagshipTCPASettlement.com
This Postcard
         This Postcard
                 Notice contains
                            Notice contains
                                    limited information
                                              limited information
                                                           about the about the
Settlement.
         Settlement.
             For moreFor information
                            more information
                                      or to submit
                                                or toansubmit
                                                         onlineanClaim
                                                                  online Claim
Form, visit
         Form,
            FlagshipTCPASettlement.com
                visit FlagshipTCPASettlement.com




          If you wish to participate in the Settlement, please complete, sign,
                                                                                                                                         For Official Use Only
          and return this Settlement Claim Form or submit an Online Claim Form.

          You must complete and submit a Claim Form by February 25, 2019. You may submit a Claim Form online at FlagshipTCPASettlement.com or
          by completing and submitting this Claim Form to receive your share. The final amount per Class Member will depend on the total number of
          valid Claim Forms received and how the Court distributes the Settlement Fund.

          ____________________________________________                                  _____________________________________________
          Claim Number (from the front of the postcard)                                 Cell Phone Number at which you received the call
                                                                                        (must complete if you do not have a Claim Number)

          ____________________________________________                                  _____________________________________________
          Name                                                                          Phone Number (optional)

          ____________________________________________                                  _____________________________________________
          Address                                                                       Email (optional)

          ____________________________________________
          City, State Zip

                                                                                           Certification

                 By signing and submitting this Claim Form, I certify and affirm under the laws of the United States that the information I am providing
          is true and correct to the best of my knowledge and belief, I am over the age of 18 and I wish to claim my share of the Settlement Fund.


          Signature: __________________________________                                   Date: _________________________________
   Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 7 of 12

                            Robert Ward v. Flagship Credit Acceptance LLC, 17-cv-02069 (Eastern District of Pennsylvania)

   THIS CARD PROVIDES LIMITED INFORMATION ABOUT THE SETTLEMENT. VISIT FlagshipTCPASettlement.com FOR MORE INFORMATION
In the lawsuit, the Plaintiff alleges that Flagship violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, when it called him on his cellular
telephone using an automatic telephone dialing system and/or a prerecorded voice. Flagship denies any wrongdoing, denies that it did not have prior
express consent and denies that it violated the Telephone Consumer Protection Act or any other law. Both sides have agreed to settle the lawsuit to
avoid the cost, delay, and uncertainty of litigation. You can read Plaintiff’s Complaint, the Settlement Agreement, other case documents, and submit a
claim form at FlagshipTCPASettlement.com.
Who’s Included in the Settlement Class? All persons whom Flagship called on their cellular telephone through the use of any version of a TCN,
LiveVox or Aspect dialing system and/or with an artificial or prerecorded voice at any time from May 5, 2013, to September 18, 2018.
What Can You Get? Class Members who submit a valid and timely Claim Form are entitled to a share of the Settlement Fund. The final cash payment
will depend on the total number of valid and timely claims filed by all Class Members. Each claiming Class Member will be entitled to an equal share of
the Settlement Fund ($4,000,000.00), after deductions from the fund for administrative costs, attorney’s fees and expenses, any incentive award to the
Class Representative (Robert Ward). The final cash payment will depend on the total number of valid and timely claims filed by all Class Members. The
Settlement is explained in detail in the Full Notice and in the Settlement Agreement available at FlagshipTCPASettlement.com.
How to Get Money? To qualify for payment, you must submit a valid Claim Form to Flagship TCPA Settlement, PO Box 205, Claysburg, PA, 16625-
0205 or submit an Online Claim Form by February 25, 2019.
Your Other Rights. If you do not want to be legally bound by the Settlement, you must exclude yourself by February 25, 2019, or you will not be able
to sue the Defendant for any claims relating to this case. If you exclude yourself, you cannot get money from this Settlement. If you stay in the
Settlement Class, you may object to the Settlement by February 25, 2019. The Full Notice, located at the website listed below, explains how to exclude
yourself from, or object to, the Settlement. The Court will hold a hearing in this case on March 26, 2019, at 2:00 p.m. in Courtroom 3A of the Honorable
Michael M. Baylson, U.S. Courthouse, Eastern District of Pennsylvania at 601 Market Street, Philadelphia, PA, 19106 to consider whether to approve
the Settlement, Plan of Allocation, and a request by Class Counsel for up to a third of the Settlement Fund in attorneys’ fees and expenses. You may
attend the hearing and ask to be heard by the Court, but you do not have to.
ADMINISTRATOR
You  may retain your ADDRESS
                      own lawyer at your expense. If you retain your own attorney, they may attend the fairness hearing and appear in this action on your
PO BOX XXXXX
behalf.
IfMILWAUKEE,
   you do not take
                WI any  action, you will be legally bound by the Settlement and any orders or Judgments entered in the Action,AFFIX
                    53217                                                                                                     and will fully,
finally, and forever give up any rights to prosecute certain claims against the Defendant.                                 POSTAGE
                              For more information or a Claim Form: 844-663-7657 or FlagshipTCPAsettlement.com              HERE
             Do not contact the Court, Defendant or its counsel with questions. You may contact Class Counsel at 844-663-7657.



ADMINISTRATOR ADDRESS
PO BOX XXXXX

MILWAUKEE, WI 53217                                                                                                                    AFFIX
                                        FLAGSHIP TCPA SETTLEMENT                                                                      POSTAGE
                                           c/o Claims Administrator                                                                     HERE
                                                 PO BOX 205
                                         CLAYSBURG, PA 16625-0205

                                        FLAGSHIP TCPA SETTLEMENT
                                           c/o Claims Administrator
                                                 PO BOX 205
                                         CLAYSBURG, PA 16625-0205
                                            ADTADATFDDTADDDTTADADTTAADFDADFFTTAFTDFATFTDDADAFAFFTFTFFTTTDFFAT




                                            ADTADATFDDTADDDTTADADTTAADFDADFFTTAFTDFATFTDDADAFAFFTFTFFTTTDFFAT
Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 8 of 12




               Exhibit B
                 Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 9 of 12
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

 ---------------------------------------------------------------X
 Robert Ward, on behalf of himself and all others
 similarly situated,


            Plaintiff,

 v.

 Flagship Credit Acceptance LLC,

                            Defendant.
 ---------------------------------------------------------------X
                               NOTICE REGARDING RIGHT TO BENEFIT FROM
                                      CLASS ACTION SETTLEMENT

A Settlement Agreement has been reached in a class action lawsuit alleging that Flagship Credit Acceptance LLC
(“Defendant” or “Flagship”) used an automatic telephone dialing system and/or prerecorded voices to call cellular
telephones in violation of the Telephone Consumer Protection Act. Flagship’s records show that you may have
received these calls and may be entitled to payment under the Settlement Agreement reached in the case.

A Settlement Fund of $4,000,000.00 has been established to pay valid claims, attorney’s fees, costs, any incentive
award to the Class Representative (Robert Ward) and settlement administration costs. You may be entitled to
receive a share of the fund. The final cash payment will depend on the total number of valid and timely claims
filed by all Class Members. Your legal rights are affected whether you act or don’t act so read this notice carefully.

                                                        YOUR OPTIONS
 Option 1:                                 Complete and submit a Claim Form and receive a share of the
 Submit a Claim Form                       Settlement Fund
 Deadline: February 25, 2019               By completing and submitting a Claim Form you may recover an equal
                                           share of the Settlement Fund. This is the only way to claim and receive
                                           from the Fund.

 Option 2:                                 Get out of this lawsuit and get no benefits from it
 Ask to be Excluded                        You may ask to be excluded from the lawsuit. By excluding yourself, you
 Deadline: February 25, 2019               cannot recover as part of this Settlement and you keep a right to sue on
                                           your own.

 Option 3:                                 Object to the terms of the Settlement Agreement
 Object to the Settlement                  You may object to the terms of the Settlement Agreement and have your
 Deadline: February 25, 2019               objections heard at the Fairness Hearing.



                                                                                                          Page 1 of 4
                  Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 10 of 12
 1.    What is this lawsuit about?

In the lawsuit, the Plaintiff alleges that Flagship violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 when
it called him on his cellular telephone using an automatic telephone dialing system and prerecorded voices without
consent. Plaintiff alleges that Flagship was calling his number searching for someone else and continued to call him
after he informed Flagship it was calling the wrong number and asked it to stop.
Flagship denies any wrongdoing, denies that it did not have prior express written consent and denies that it violated the
Telephone Consumer Protection Act or any other law.
Both sides have agreed to settle the lawsuit to avoid the cost, delay, and uncertainty of litigation.
You can read Plaintiff’s Complaint, the Settlement Agreement, other case documents, and submit a claim form at
FlagshipTCPASettlement.com.


 2.    Why is this a class action?

In a class action, a Class Representative (in this case, plaintiff Robert Ward) sues on behalf of a group (or a “Class”) of
people. Here, the Class Representative sued on behalf of people who have similar claims regarding automated calls to
their cellular telephones by Flagship.


 3.    Why is there a settlement?

To avoid the cost, risk, and delay of litigation, the Parties reached a settlement agreement as to Plaintiff’s and the Class
claims.


 4.    How do I know if I am a part of the Settlement?

For settlement purposes, the Court has certified a Class consisting of all people who meet the following definition:
         All persons whom Flagship called on their cellular telephone through the use of any version of a
         TCN, LiveVox or Aspect dialing system and/or with an artificial or prerecorded voice at any time
         from May 5, 2013 to September 18, 2018.

 5.    How do I recover?

Submit a Claim Form. This is the only way to get a payment. You have the right as a member of the Settlement Class
to receive an equal share of the Settlement Fund.
The final cash payment will depend on the total number of valid and timely claims filed by all Class Members. Each
claiming Class Member will be entitled to an equal share of the Settlement Fund, after deductions from the Fund for
administrative costs, attorney’s fees and expenses and any incentive award to the Plaintiff.
You can submit a claim form online at FlagshipTCPASettlement.com.
Or, you can download the Claim Form online and mail it to: Flagship TCPA Settlement, PO Box 205, Claysburg, PA
16625-0205.


                                                                                                             Page 2 of 4
                  Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 11 of 12
All claim forms must be mailed or filed online no later than February 25, 2019.
After all valid Claim Forms are counted, the Settlement Administrator will provide each claiming Settlement Class
Member their share of the Settlement Fund after the deductions above. Any excess settlement funds or benefit checks
not cashed by Settlement Class Members will be provided to a charitable organization. The parties have recommended
the JumpStart Coalition for Personal Financial Literacy as an appropriate organization.


 6.    What am I giving up to receive these benefits?

By staying in the Class, all of the Court’s orders will apply to you, and you give Flagship a “release.” A release means
you cannot sue or be part of any other lawsuit against Defendant about the claims or issues in this lawsuit and you will
be bound by the Settlement Agreement.


 7.    How much will the Class Representatives receive?

The Class Representative will receive his portion of the settlement as a Class Member and a payment of up to $10,000
as an incentive award for having pursued this action. Any incentive payment is subject to Court Approval. The Class
Representative will file a motion for his incentive award by March 12, 2019.


 8.    Do I have a lawyer in this case?

To represent the class, the Court has appointed attorneys with the law firm of Lemberg Law, LLC, 43 Danbury Road,
Wilton, CT 06897 as Class Counsel.
Class Counsel will request an award of attorney’s fees and expenses from the Court of up to a third of the Settlement
Fund. Any attorney’s fee and expense award is subject to Court Approval.
Class Counsel will make their request for attorney’s fees and expenses by March 12, 2019.
You may hire your own attorney to represent you in this matter. Your counsel may appear on your behalf at the Fairness
Hearing. If you retain your own counsel, such retention will be at your own expense.


 9.    I don’t want to be part of this case, how do I ask to be excluded?

If you don’t want a payment from this Settlement, but you want to keep the right to individually sue the Defendant about
the issues in this case, then you must take steps to get out of the Settlement. This is called excluding yourself, or “opting
out,” of the Settlement Class. To exclude yourself, you must send a letter by mail that (i) states your full name, address
and telephone number, (ii) contains the cellular telephone number as to which you seek exclusion, (iii) contains your
signature or the signature of the person authorized by law to sign on behalf of the Class Member, and (iv) states
unequivocally that the Class Member’s intent is to be excluded from the Settlement Class, to be excluded from the
Settlement, not to participate in the Settlement, and/or to waive all rights to the benefits of the Settlement.
You must mail your exclusion request postmarked no later than February 25, 2019, to: Flagship TCPA Settlement,
Attn: Exclusions, PO Box 205, Claysburg, PA 16625-0205.




                                                                                                              Page 3 of 4
                  Case 2:17-cv-02069-MMB Document 29-2 Filed 04/16/19 Page 12 of 12
 10.   How do I object?

Any Settlement Class Member who has not requested to be excluded from the Settlement Class may object to the
Settlement. In order to exercise this right, you must submit your objection to the Settlement Administrator and the Court.
Class Counsel will file any objections submitted to the administrator with the Court. Your objection must (i) set forth
the Settlement Class Member’s full name, current address, and telephone number; (ii) identify the cellular telephone
number of the Settlement Class Member that brings him or her within the scope of the Settlement Class; (iii) contain
the Settlement Class Member’s original signature or the signature of counsel for the Settlement Class Member; (iv) state
that the Settlement Class Member objects to the Settlement, in whole or in part; (v) set forth a statement of the legal and
factual basis for the Objection; and (vi) provide copies of any documents that the Settlement Class Member wishes to
submit in support of his/her position.
Class Counsel and the Class Representative will move for attorney’s fees and expenses and any incentive award,
respectively, by March 12, 2019. To view the motion for attorney’s fees and expenses or for an incentive award you
may (1) access them on this Settlement website FlagshipTCPASettlement.com under “Court Documents” where they
will be posted upon filing or (2) by appearing in person during regular business hours at the Office of the Clerk of the
United States District Court for the Eastern District of Pennsylvania at 601 Market Street, Philadelphia, PA, 19106 or
(3) by reviewing the motions online through the Public Access to Court Electronic Resources System (PACER),
available online at Pacer.gov.
To submit an objection, mail your objection to the Settlement Administrator by February 25, 2019, to address: Flagship
TCPA Settlement, Attn: Objections, PO Box 205, Claysburg, PA 16625-0205.

The Fairness Hearing

The Court will hold a fairness hearing on March 26, 2019, at 2:00 p.m. in Courtroom 3A of the U.S. Courthouse, Eastern
District of Pennsylvania at 601 Market Street, Philadelphia, PA, 19106. The purpose of the hearing will be for the Court
to determine whether the proposed Settlement is fair, reasonable, and adequate and in the best interests of the Class and
to rule on applications for compensation for Class Counsel and an incentive award for the Class Representative. At that
hearing, the Court will be available to hear any objections and arguments concerning the fairness of the proposed
Settlement.
You may appear at the Fairness Hearing. If you retain your own counsel, they may appear on your behalf.
YOU ARE NOT REQUIRED TO ATTEND THIS HEARING TO BENEFIT FROM THIS SETTLEMENT. The
hearing may be postponed to a later date without notice.


FOR MORE INFORMATION
Additional documents, including case documents, are available at FlagshipTCPASettlement.com and all papers filed in
this action are available through the Public Access to Court Electronic Resources System (PACER), available online at
Pacer.gov.




                                                                                                            Page 4 of 4
